Opinion issued March 31, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00609-CV
____________

IN RE BISON BUILDING MATERIALS, LTD., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Bison Building Materials, Ltd., has filed a petition for writ of
mandamus, challenging an order denying relator’s motion to stay and compel
arbitration signed by Judge Ellisor on May 6, 2004.


  Relator has informed this Court
that a settlement has been reached in the underlying suit and a final judgment entered,
making this original proceeding moot.  Accordingly, we lift our stay of June 23, 2004
and dismiss relator’s petition for a writ of mandamus as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.